Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   August 09, 2018

The Court of Appeals hereby passes the following order:

A19D0020. KYLE PERRY v. THE STATE.


       Kyle Perry filed this application for discretionary appeal, seeking review of the
trial court’s order denying his motion for an out-of-time appeal. Based on the limited
application materials Perry has provided, it appears that he seeks appellate review of
the judgment of conviction entered after he pled guilty to several crimes, including
malice murder and/or felony murder.
       Under our Constitution, the Supreme Court has appellate jurisdiction over
“[a]ll cases in which a sentence of death was imposed or could be imposed.” Ga.
Const. of 1983, Art. VI, Sec. VI, Par. III (8). Because a penalty of death may be
imposed for the crimes of malice murder and felony murder, jurisdiction over this
application appears to be proper in the Supreme Court. See OCGA § 16-5-1 (a), (c),

(e) (1); Neal v. State, 290 Ga. 563, 572 (722 SE2d 765) (2012) (Hunstein, C. J.,
concurring); see also State v. Thornton, 253 Ga. 524, 524 (1) (322 SE2d 711) (1984)
(directing this Court to transfer “all cases in which either a sentence of death or of life
imprisonment has been imposed upon conviction of murder”); accord Saxton v.

Coastal Dialysis & Med. Clinic, Inc., 267 Ga. 177, 178 (476 SE2d 587) (1996) (the
Supreme Court has the ultimate responsibility for determining appellate jurisdiction).
Accordingly, Perry’s application is hereby TRANSFERRED to the Supreme Court
for disposition.


                                  Court of Appeals of the State of Georgia
                                         Clerk’s Office, Atlanta,____________________
                                                                   08/09/2018
                                         I certify that the above is a true extract from
                                  the minutes of the Court of Appeals of Georgia.
                                         Witness my signature and the seal of said court
                                  hereto affixed the day and year last above written.


                                                                                  , Clerk.